Filed 2/19/21 P. v. Love CA2/3

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE


THE PEOPLE,                                                    B301936

       Plaintiff and Respondent,                               Los Angeles County
                                                               Super. Ct. No. BA366923
       v.

THADDEUS LOVE,

       Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Sam Ohta, Judge. Affirmed and remanded with
directions.
      Marta I. Stanton, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Matthews and Ryan M. Smith,
Deputy Attorneys General, for Plaintiff and Respondent.
                           INTRODUCTION

       Defendant Thaddeus Love was sentenced to 104 years to
life for aiding and abetting several dozen armed robberies. On
appeal, he argues that during jury selection, the prosecutor
unconstitutionally discriminated on the basis of sex by striking
women from the jury. He also asks us to strike his prison priors
and restitution fine. We order the trial court to correct a clerical
error in the sentencing minute order and abstract of judgment,
and otherwise affirm.

                  PROCEDURAL BACKGROUND1

       By amended information filed August 4, 2011, defendant
was charged with 26 counts of robbery (Pen. Code,2 § 211;
counts 6–13, 16, 18, 20, 22, 24–30, 34–40), one count of false
imprisonment by violence (§ 236; count 14), and six counts of use
of tear gas (§ 12403.7, subd. (g); counts 15, 17, 19, 21, 23, 41).3 As
to all counts, the information alleged that a principal was armed
with a firearm (§ 12022, subd. (a)(1)). Finally, the information
alleged that defendant had been convicted of five strikes in 1999
(§§ 1170.12, subds. (a)–(d), 677, subds. (b)–(i)), two of which were
also serious-felony priors (§ 667, subd. (a)) and prison priors
(§ 667.5, subd. (b)), and that he had been convicted of two



1Because the facts of this case are irrelevant to the issues raised on
appeal, we do not address them.
2 All   undesignated statutory references are to the Penal Code.
3The court later granted the prosecution’s motion to amend count 10 to
attempted robbery (§ 664/211) to conform to proof and to dismiss
counts 24 and 40.




                                     2
additional prison priors in 1998 and 1999 (§ 667.5, subd. (b)).
Defendant pled not guilty and denied the allegations.
      After a jury trial at which he did not testify, defendant was
found not guilty of counts 10–13, 20, and 21, but guilty of counts
6–9, 14–19, 22–23, 25–29, 34–39, and 41. The jury found the
firearm allegations true. After a bifurcated court trial, the court
found the prior-conviction allegations true.
      The court denied defendant’s motion to strike his prior
convictions under People v. Superior Court (Romero) (1996)
13 Cal.4th 497, and sentenced him to an aggregate indeterminate
term of 104 years to life. The court sentenced defendant to 26
years to life for counts 6, 8, 16, and 25—third-strike terms of 25
years to life, plus one year for the firearm enhancement—to run
consecutively to his sentence in case No. BA391059 and each
other. The court imposed the same sentence for counts 7, 9, 18,
22, 26–29, and 34–39, to run concurrently. For counts 14, 15, 17,
19, 23, and 41, the court imposed a determinate term of seven
years—the upper term of three years, doubled for the prior strike,
plus one year for the firearm enhancement—to run concurrently.
      Defendant filed a timely notice of appeal.

                         DISCUSSION

      Defendant contends that during jury selection, the
prosecutor unconstitutionally discriminated on the basis of sex
and that at sentencing, the court erred by imposing a $2,000
restitution fine without considering his ability to pay and by
staying, rather than striking, enhancements for his prison priors.




                                3
1.    The Batson/Wheeler motion was properly denied.
      Defendant contends the prosecutor unconstitutionally
discriminated against prospective jurors on the basis of sex. We
disagree.
      1.1.   Legal Principles and Standard of Review
       Both the state and federal constitutions bar lawyers from
striking prospective jurors based on their membership in
cognizable protected groups. (People v. Wheeler (1978) 22 Cal.3d
258 (Wheeler); Batson v. Kentucky (1986) 476 U.S. 79 (Batson).)
As relevant here, sex is a protected classification. (People v.
Crittenden (1994) 9 Cal.4th 83, 115–116 [women].)
       “When a party raises a claim that an opponent has
improperly discriminated in the exercise of peremptory
challenges, the court and counsel must follow a three-step
process. First, the Batson/Wheeler movant must demonstrate a
prima facie case by showing that the totality of the relevant facts
gives rise to an inference of discriminatory purpose. … [¶]
Second, if the court finds the movant meets the threshold for
demonstrating a prima facie case, the burden shifts to the
opponent of the motion to give an adequate nondiscriminatory
explanation for the challenges.” (People v. Gutierrez (2017)
2 Cal.5th 1150, 1158.)
       Once the prosecutor establishes a gender-neutral
justification for striking a prospective juror, the court must make
a “ ‘sincere and reasoned attempt’ ” to evaluate the credibility of
the explanation. (People v. Gutierrez, supra, 2 Cal.5th at p. 1159.)
“This [third step] of the Batson/Wheeler inquiry focuses on the
subjective genuineness of the reason, not the objective
reasonableness.” (Id. at p. 1158.) “[W]hen it is not self-evident




                                 4
why an advocate would harbor a concern [about a particular
juror], the question of whether a neutral explanation is genuine
and made in good faith becomes more pressing. That is
particularly so when, as here, an advocate uses a considerable
number of challenges to exclude a large proportion of members of
a cognizable group.” (Id. at p. 1171.) Thus, “a truly ‘reasoned
attempt’ to evaluate the prosecutor’s explanations [citation]
requires the court to … determine not only that a valid reason
existed but also that the reason actually prompted the
prosecutor’s exercise of the particular peremptory challenge.”
(People v. Fuentes (1991) 54 Cal.3d 707, 720.)
       As long as the court “has made a sincere and reasoned
attempt to evaluate each stated reason as applied to each
challenged juror,” we accord great deference to its ruling that a
particular reason is genuine. (People v. Silva (2001) 25 Cal.4th
345, 385–386.) Thus, on appeal, we presume that a prosecutor
“uses peremptory challenges in a constitutional manner, and
defer to the trial court’s ability ‘to distinguish bona fide reasons
for such peremptories from sham excuses belatedly contrived to
avoid admitting acts of group discrimination.’ (Wheeler, supra, 22
Cal.3d at p. 282.)” (People v. Lenix (2008) 44 Cal.4th 602, 626.)
“Under our deferential standard, we consider whether
substantial evidence supports the trial court’s conclusions.
[Citation.] Evidence is substantial if it is reasonable, credible and
of solid value. [Citations.]” (Id. at p. 627.)
      1.2.   Substantial evidence supports the prosecutor’s
             proffered reasons for excusing Juror No. 10.
     During jury selection in this case, the prosecutor used
peremptory challenges to excuse seven female jurors in a row.
The defense objected on Batson/Wheeler grounds, and the court




                                  5
found defendant made a prima facie showing of discriminatory
purpose for five of them: Prospective Juror Nos. 7, 10, 12, 14, and
39. After inquiring into the prosecutor’s reasons for striking these
prospective jurors, the court accepted the prosecutor’s gender-
neutral explanations as genuine and found no purposeful
discrimination. The court also noted that at least five women
remained on the panel. On appeal, defendant challenges the
court’s ruling only as to Juror No. 10.
      Juror No. 10 was an Asian woman in her late 20s. She
worked as an administrative services manager in the human
resources office of the County Assessor. Juror No. 10 was single
and had a happy disposition. The prosecutor explained: “I got rid
of her because she’s young. She is unmarried. I prefer jurors who
have more life experience. … I’m looking for jurors that are going
to be able—particularly as to Mr. Love—to make practical
inferences about how people operate … . So I think that would be
the sort of decision that a more mature individual, somebody that
owns property, somebody who is married, somebody who has
more life experience. That’s what I’m looking for, so that’s why I
excused Juror No. 10.”
      The court agreed that Juror No. 10 appeared youthful—
indeed, this was the prosecutor’s rationale for excusing several
other jurors—but was not persuaded that youth necessarily
correlated with inexperience. The prosecutor explained that such
an inference made sense here because: “I’m basing it on the fact
she’s very youthful. The job she described does not appear, based
upon what limited description she gave, to be a job that has given
her much maturity. She doesn’t seem to be making important
decisions. I don’t think she’s reached that level within her




                                 6
capacity at the Assessor’s Office. I’m basing that on youth more
than anything … .”
       The prosecutor went on, “I work in the county. I know that
when you reach a position of management, when you reach a
position where you’re making decisions—important decisions—
then you’re generally much older. You have seniority. There is
simply no way somebody at her age is working in a capacity
where she’s making important decisions on a day-to-day basis.
It’s just—it is, in my judgment, inconceivable that someone at
that age could be doing that within the county structure.”
       Finally, the prosecutor noted—and the court confirmed—
that Juror No. 10 appeared “very happy. She has a smile on her
face … that is almost constant.” He explained, “that’s not
something that I like in jurors. It’s a very serious case, and
[defense counsel] has a good personality. He’s good at getting
laughter from the jurors. I prefer serious people that have to go
back to work.”
       The court also conducted a comparative juror analysis
between Juror No. 10 and Juror No. 15, a male juror the
prosecutor kept. Juror No. 15 was a single, Latino, 20-year-old
produce clerk. Though the prosecutor acknowledged Juror
No. 15’s youth and seeming lack of life experience, he explained
he kept him because Juror No. 15 “wants to get out of here.”
Unlike the other prospective jurors, all of whom were being paid
for an unlimited number of days of jury service, Juror No. 15 was
“not getting paid. He’s going to want to go back to work, and this
isn’t some sort of vacation for him, so that’s a unique status that
only he has out of all these jurors. … He needs to go back to work.
He’s going to try to work efficiently, I think, to reach a verdict as
quickly as possible.”




                                 7
       The court asked follow-up questions about this comparison
and confirmed that Juror No. 15 had indicated to the bailiff that
he had time constraints. The prosecutor explained that a single
produce clerk was likely to be living paycheck to paycheck and to
have bills to pay: “I like individuals that have to go back to work.
I don’t want an individual that’s just going to want to come back
for deliberations every day and hang my jury. I want somebody
that has to make money.” Why? Because “when the jury reaches
a consensus, I think that sort of mentality, that sort of person is
more likely to go along with the herd … .”
       Juror No. 15’s need to pay his bills overcame, for the
prosecutor, his relative youth and inexperience “because nothing
trumps the need to pay your bills. Nothing trumps the fact that
we’re going to be in trial for two weeks. He’s not going to be
getting paid for two weeks. It’s going to be a hardship for him. …
So if I have a juror that I know is in a situation where he needs to
get back to work to get paid, then I’m confident this juror is not
going to hang my jury.” Juror No. 10, by contrast, worked for the
county, and would be paid for an unlimited number of days of
jury service.
       The prosecutor also explained that Juror No. 15 appeared
“weaker” than Juror No. 10: He seemed to have “a weaker
personality set that would go along with the jury.”
       Ultimately, the court held that the prosecutor’s
“justification as to [Juror No. 10’s] youthful appearance is
supported by the record and is inherently plausible. As to the
second reason, that the juror lacks life experience, while the mere
fact of youthfulness is not a clear barometer for lacking life
experience, the view that those who are county employees with
less years on the job hold positions of less responsibility is not an




                                 8
illogical conclusion. I do not think this view expressed by [the
prosecutor] is pretextual. I find the justification subjectively
genuine.”
       It is apparent that the court in this case “made a sincere
and reasoned attempt to evaluate each stated reason as applied
to each challenged juror.” (People v. Silva, supra, 25 Cal.4th at
pp. 385–386.) We have reviewed the record and conclude that as
to both the individual and comparative analysis of Juror No. 10,
substantial evidence supports the court’s conclusion that the
prosecutor’s gender-neutral reasons were genuine.
2.    Defendant forfeited his challenge to the restitution
      fine by failing to object.
       At sentencing, the trial court imposed a $2,000 restitution
fine (§ 1202.4, subd. (b)) and imposed and struck a $30 court
facilities assessment (Gov. Code, § 70373) and $40 court security
fee (§ 1465.8). Citing Dueñas, in which our colleagues in Division
Seven held that the restitution fine and court fees may not be
imposed on a defendant who lacks the ability to pay them,
defendant asks us to strike the restitution fine. (See People v.
Dueñas (2019) 30 Cal.App.5th 1157.) Because Dueñas became
final before he was sentenced in this case, we conclude defendant
has forfeited this claim by failing to object below. (See People v.
Aguilar (2015) 60 Cal.4th 862.)
3.    The sentencing minute order and abstract of judgment
      must be corrected.
      Defendant contends—and the People concede—that the
sentences for defendant’s prison priors must be stricken, not
stayed. Our review of the record reveals that defendant was
properly sentenced, however; the problem is that the sentencing




                                 9
minute order does not accurately reflect that sentence. As such,
we direct the court to correct it.
       In a criminal case, the oral pronouncement of a sentence
constitutes the judgment. (People v. Mesa (1975) 14 Cal.3d 466,
471.) “An abstract of judgment is not the judgment of conviction;
it does not control if different from the trial court’s oral judgment
and may not add to or modify the judgment it purports to digest
or summarize.” (People v. Mitchell (2001) 26 Cal.4th 181, 185;
Mesa, at p. 471 [to the extent a minute order diverges from the
sentencing proceedings it purports to memorialize, it is presumed
to be the product of clerical error].) Accordingly, courts may
correct clerical errors at any time, and appellate courts may order
correction of a minute order or abstract of judgment that does not
accurately reflect the oral pronouncement of sentence. (Mitchell,
at pp. 185–188.)
       For counts 14, 15, 17, 19, 23, and 41, the court sentenced
defendant to seven years—the high term of three years, doubled
for the prior strike, plus one year for the firearm enhancement.
But instead of correctly stating that the court added one year for
the firearm enhancement under section 12022, subdivision (a),
the sentencing minute order incorrectly states that the court
added one year for a prison prior under section 667.5,
subdivision (b). Indeed, not only does the minute order not match
the oral pronouncement of judgment, but it also misstates the
number of prison priors—four were alleged, not six.
       As such, we direct the court to correct the sentencing
minute order and the abstract of judgment to reflect the sentence
actually imposed.




                                 10
                        DISPOSITION

      The judgment is affirmed. Upon remand, the trial court is
directed to correct the abstract of judgment and the minute order
of October 18, 2019, to delete references to section 667.5,
subdivision (b), as explained in section three of the discussion,
and to send a certified copy of the amended abstract of judgment
to the Department of Corrections and Rehabilitation.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                    LAVIN, J.
WE CONCUR:



     EDMON, P. J.



     EGERTON, J.




                               11